Citation Nr: 1631078	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript is in the record.

In January 2015, the Board remanded the claim for further development.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record shows that the Veteran's hearing loss is unrelated to his military service, including specifically to the noise exposure during his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In October 2010, the Veteran received a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied discussed the "downstream" disability rating and effective date elements of his claim.  So he has received all required notice concerning his claim.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as VA evaluation and treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.

He also was provided VA compensation examinations for medical opinions to determine whether his bilateral hearing loss is related to his military service.  In obtaining the most recent medical nexus opinion, there was compliance with the January 2015 remand directive as it relate to this claim.  See Dyment v West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.



II.  Service Connection for Bilateral Hearing Loss

The Veteran contends he has bilateral hearing loss that is related to his military service, specifically his in-service exposure to loud engine noise while providing assistance in the motor pool.  (See November 2014 Hearing Transcript).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's DD-214 shows that his military occupational specialty (MOS) was a vehicle mechanic.  His description of in-service noise exposure is consistent with the known circumstances of his military service.  The Veteran's report of noise exposure in service is conceded.

At his November 2014 hearing, the Veteran stated that he was occasionally assigned to assist in driving tanks without hearing protection.  

Regarding review of the STRs, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards.

The Veteran's November 1966 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses) at 500, 1000, 2000, 3000, 4000 Hertz.  For the right ear, 0 (15); 0 (10); 15 (25); --; and 0 (5).  For the left ear, 5 (20); 5 (15); 10 (20) --; and 0 (5).

His May 1969 separation examination revealed the following audiometric results at 500, 1000, 2000, 3000, 4000 Hertz as follows: for the right ear: 0, 0, 15, 0,and 0, respectively; and 5, 5, 10, 0, and 0 for the left ear.

The Veteran's STRs reflect that in February 1967, he complained of an ear ache in his right ear and was diagnosed with otitis media.  However, the remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  He also submitted letters he wrote during service that document him having ear issues (i.e., infection).  (Letters from Veteran to Girlfriend received November 2014).

The Veteran was afforded a VA examination in June 2011, where he was diagnosed as having bilateral sensorineural hearing loss.  In review of this opinion, the Board notes that the examiner indicated that the hearing thresholds were normal upon entry into service (which, as noted above, is countered by the 2000 Hertz finding in the November 1966 service audiogram).  Further, the examiner indicated, essentially, that he did not report hearing loss during service.  This finding was also countered by the letters that he recently submitted that document perceived hearing trouble during service.  The audiometric thresholds at 500, 1000, 2000, 3000, 4000 Hertz were as follows:  10, 15, 30, 60, and 75 for the right ear and 10, 10, 25, 60, and 80 for the left ear.  The examiner provided a negative opinion, but as previously noted the opinion was inadequate upon which to adjudicate this appeal.

The Veteran was afforded another examination in May 2015 to ensure that VA assisted the Veteran by obtaining a complete, adequate examination that was based on an accurate factual background..  The Veteran reported his history of noise exposure and stated that he did not recall ever being tested for hearing loss at separation.  The examiner reviewed the STRs.  The examiner provided a negative opinion.  He stated that the most pressing evidence was that he exited from military service with a normal pure tone hearing test bilaterally and no shift in hearing as compared to his enlistment test.  There was no evidence of treatment for hearing loss during service.  The examiner also detailed the reasons that she should that the medical evidence did not support a finding that the later developed hearing loss was related to the Veteran's noise exposure in service.  He stated that although there was a treatment record for a right ear infection, otitis media does not cause permanent high frequency hearing loss.  He opined that this loss was less than a 50/50 probability from military service.  In the Board's judgment, the examiner thoroughly explained the basis for her opinion and supported the opinion with adequate rationale.

Here, the most recent VA compensation examiner determined that the current hearing loss is not a consequence, so not a result of that conceded noise exposure in service.  Hence, this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined that given the Veteran did not have indication of hearing loss in service, the most current medical research in this subject matter area indicates his current hearing loss is unrelated to that noise exposure in service because the evidence does not support this contention in this case.  

It is additionally worth noting that there are no clinical records reflecting complaints, diagnosis or findings related to hearing loss until the Veteran filed his claim in 2010, so for over 40 years after his military service ended.  The mere fact that there is no documentation of this condition for so long after service is not dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom,  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, the Board has also considered the fact that there is no medical opinion in the file refuting the VA examiner's unfavorable opinion.  As the question of nexus between current hearing loss and noise exposure in service involves complex questions of causation that are not capable of lay observation, the Veteran's opinion is not competent to address this element of the claim.  Therefore, the Board finds that the probative evidence weighs against the grant of service connection.  For these reasons and bases, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


